Title: To Alexander Hamilton from Aaron Ogden, 25 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth-Town April 25th. 1799.
          
          I have received your favor of the 24th. instant, and shall, at once, as far, as may be in my power, avail myself of the authority to hire, temporarily, persons, in the capacities of drummers and fifers, to be employed in the recruiting service, untill others can be enlisted.
          I shall, also, in conformity with your idea, take care, that the recruits, which shall be raised, shall not long remain at their company rendezvous,  but, that they be marched, successively, and, in convenient numbers together, to the regimental rendezvous, where they will receive their cloathing, and be drilled, in such uniform manner, as is, or may be, prescribed.
          Major Shute, now on a  visit to the recruiting quarters within his district, and after a conversation with the Officers of the sixth sub-district, writes to me from Philadelphia, that in his opinion Bridge-town in Cumberland County, would be more suitable for the rendezvous town, than the one now established, which is Woodbery in Gloucester County.  The reasons suggested by him, are that Bridge-town, is the place more suitable for recruiting, and that Woodbury is 100 miles from the extremity of the sub-district, and is but a short distance from the line, which seperates it, from the next adjoining sub-district—He further writes, that he had spoken with you on the subject, in order to obtain your permission, to exchange the one place  for the other, and that you will consent, if it meets my approbation, and I should make the request with the reasons for such alteration.
          In recommending the places for the rendezvous towns, I did not look so much for a central positions, as for populous towns, upon water communications, where 	quarters might be easily supplied and to which provisions, cloathing & other necessaries might, from time to time, be transported with more convenience and at less expence to the public—I further considered, that the recruiting parties, would traverse the sub-districts respectively, and would not confine themselves to the rendezvous towns, which were selected, as convenient for quarters, on the line of communication, and as places of   deposit, where the recruits might be fed, cloathed and instructed, before they marched to the regimental rendezvous, rather than, as spots where the recruits were to be raised—But as the arrangement in regard to the distribution of cloathing is now altered, and as the stay of the recruits, I trust, will not be very long at the respective rendezvous towns, the reasons which operated with me for preferring Woodbery are not so strong—and such is the my deference to the opinion of Major Shute and the wishes of Captain Brooks, that I am induced to submit the propriety of this alteration to your consideration, accompanied with a request, that it may take place, if it meets with your approbation.
          I am, with the highest respect Sir, your mo. ob. Servt
          
            Aaron Ogden
          
        